PER CURIAM.
We sustain the revocation of probation herein. The parties agree, however, that it was error to sentence appellant to two and one-half years incarceration and five years probation for the false imprisonment and grand theft charges but proper as to the handling and fondling charge. We agree. The maximum sentence for the first two charges is five years and for the third charge is fifteen years. Therefore, we reverse the sentence for the false imprisonment and grand theft charges and remand for resentencing.
Appellant also contends that he should be given credit for 333 days served as a condition of probation. The record is insufficient to determine this point in this direct appeal. There is some indication that appellant has moved to correct sentence, and said motion has been denied since this appeal was taken. Appellant should raise this point in an appeal from such a collateral attack.
Judgment affirmed; sentences affirmed in part and reversed in part.
SCHEB, A.C.J., HALL, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.